Per Curiam.

Having entered into possession with permission of the one entitled to possession, respondent is not a squatter or intruder within the provisions of subdivision 4 of section 1411 of the Civil Practice Act. (Williams v. Alt, 226 N. Y. 283; Frazier v. Cropsey, 124 Misc. 367.) Birdie Management Corp. v. Dunton (60 N. Y. S. 2d 673) is distinguishable, as there the *1026decision was based upon an unlawful entry. Failure to obtain a certificate from the city rent commission authorizing institution of this proceeding also required dismissal of the petition.
The final order should be affirmed, without prejudice to the institution of a new proceeding upon obtaining certificate of eviction from city housing commission.
Hammeb and Heoht, JJ., concur; Edeb, J., concurs in result.
Final order affirmed, etc.